Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/12/2021 has been entered.

Response to Amendment
Claims 1, 4, 7, 11-13, 16-17 and 19 are amended. Claims 1-20 are presented for examination.
Response to Arguments
Applicant’s arguments filed on 10/12/2021 have been reviewed. Applicant arguments are persuasive in light of amendments, hence the rejection under 35 U.S.C. 103 as being unpatentable over Dickins ( US Pub: 20180018984) and further in view of Sheaffer ( US Pub 20200105291) and further in view of Mactavish (US Pub: 20080162120 ) is withdrawn. However upon further consideration a new ground(s) of rejection been given over Dickins ( US Pub: 20180018984) and further in view of Gupta ( US Pub20160049094)  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


Claim limitation “step” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “configured and/or means ” coupled with functional language “generating, providing, determining ” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 17 has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
Step for  – executed by the structure/architecture ( Fig 6A-D)  
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-3, 5-6, 10-13, 15-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Dickins ( US Pub: 20180018984) and further in view of Gupta ( US Pub20160049094)  

Regarding claim 1, Dickins teaches a non-transitory computer-readable medium storing instructions that, when executed by at least one processor, cause a computing device to: identify audio input captured via audio capturing hardware corresponding to a client device( fig 4, obtain the audio captured within the environment, Para 0047-0052); determine a plurality of acoustic quality metrics for the audio input by ( In step 402, a characteristic of the audio signal is analyzed to determine an acoustic performance metric for the environment. The acoustic performance metric is used to measure the performance of this environment in term of audio activity. In some example embodiments, in order to determine the acoustic performance metric more accurately, characteristics of audio signals captured by the device prior to the current audio signal in the environment may also be obtained to determine the acoustic performance metric. In one embodiment, the characteristics of the prior audio signals may be stored in a storage device that is accessible to the assessment system, such as the database 130 in FIG. 1, Para 0054-0060), wherein the plurality of acoustic quality metrics comprises at least three acoustic quality metrics comprising a microphone distance metric, a loudness metric, a room characteristics metric, and a noise level metric ( distance from the potential talking, Para 0053; noise characteristics, Para 0055, environmental characteristics, Para 0053-0060); determine, based on the plurality of acoustic quality metrics, a plurality of actionable acoustic improvement suggestions from a set of actionable acoustic improvement suggestions( provide the task ( suggestion )to the user, Para 0080-0085; task/suggestion can be to come close to the microphone);  provide, for display within an interactive graphical user interface,  a first actionable acoustic improvement suggestion(  In some example embodiments, the first task and/or the second task may be prompted by a system, for example, the assessment system 110 to the user via an audio signal, a visual signal (for example, an image, a video, a text display, a light), and/or any combination thereof. The user may be informed of the first and/or second tasks through the device or other user equipment connected to the assessment system, Para 037)
Dickins does not explicitly teaches   the plurality of actionable acoustic improvement suggestions concurrently displayed with visualizations of the at least three acoustic quality metrics of the plurality of acoustic quality metrics; and provide, for display within the interactive graphical user interface, a second actionable acoustic improvement suggestion of the plurality of actionable acoustic improvement 

However Gupta  teaches the plurality of actionable acoustic improvement suggestions concurrently displayed with visualizations of the at least three acoustic quality metrics of the plurality of acoustic quality metrics ( fig 14, at least three metric ( for e.g. pace, pause and pitch ), Para 0121- 0126) and provide, for display within the interactive graphical user interface, a second actionable acoustic improvement suggestion of the plurality of actionable acoustic improvement suggestions  in response to detecting a user interaction with a displayed acoustic quality metric of the plurality of acoustic quality metrics ( analysis is the popup to show how good the user did and tips to improve, Para 0121-0126) 


Regarding claim 2, Dickins as above in claim 1, teaches  determine the microphone distance metric based on combining outputs of multiple acoustic quality measurement models ( based on the characteristic of the environments distance can be calculated, Para 0053) 

Regarding claim 3, Dickins as above in claim 1, teaches  wherein the plurality of acoustic quality measurement models comprise four or more of a direct- to-reverberant ratio model, a reverberation time model( reverberation time of the audio signal, Para 0055, Dickins), a voice activity detection model( VAD, Para 0059, Dickins ), a signal- to-noise ratio model, a perceived loudness model, a peak loudness model, a glitch detection model, a dropout detection model, a noise handling model( noise model, Para 0055-0060, Dickins), or a pop noise detection model or a pop noise detection model ( rattle detection, Para 0055, Dickins) 

Regarding claim 5, Dickins as above in claim 2, teaches when executed by the at least one processor, cause the computing device to generate an overall quality score based on combining the plurality of acoustic quality metrics ( overall score, Para 0073, 0080, 0115, Dickins) 

Regarding claim 6, Dickins as above in claim 1, teaches wherein the plurality of actionable acoustic improvement suggestions comprises text-based, graphics-based, or audio-based suggestions (text/audio, Para 0037, Dickins) 

Regarding claim 10, Dickins as above in claim 1, teaches further comprising additional instructions that, when executed by the at least one processor, cause the computing device to receive input modifying settings of the audio capturing hardware corresponding to a client device based on providing an actionable acoustic improvement suggestion (task can be to adjust a parameter of the device, Para 0044, 0060, Dickins)

Regarding claim 11, arguments analogous to claim 1, are applicable 
Regarding claim 12 arguments analogous to claim 2, are applicable
Regarding claim 13, arguments analogous to claim 3, are applicable
Regarding claim 15, arguments analogous to claim 5, are applicable
Regarding claim 17, arguments analogous to claim 1 are applicable 
Regarding claim 18, arguments analogous to claim 2 are applicable 
Regarding claim 20, arguments analogous to claim 6, are applicable. 


Claims 7-9 and 19  are rejected under 35 U.S.C. 103 as being unpatentable over Dickins ( US Pub: 20180018984) and further in view of Gupta ( US Pub20160049094) and further in view of Sheaffer ( US Pub 20200105291)
Page 4 of 17
Regarding claim 7, Dickins modified by Gupta as above in claim 1, teaches  cause the computing device to provide third actionable acoustic improvement suggestion of the plurality of  actionable improvement suggestions in response to detecting a second user interaction with a second displayed acoustic quality metric of the plurality of acoustic quality metrics ( analysis is the popup to show how good the user did and tips to improve, Para 0121-0126; Gupta, Para 0080, 0082, Dickins )  , while Dickins modified by Gupta does not mentions   the plurality of  actionable acoustic improvement suggestions in response to detecting a second user interaction with a second displayed acoustic quality metric of the plurality of acoustic quality metrics
However Shaeffer teaches the plurality of  actionable acoustic improvement suggestions in response to detecting a second user interaction with a second displayed acoustic quality metric of the plurality of acoustic quality metrics ( ( different interactive message, Para 0009, 0021, 0098, Fig 12A; provide a guidance until the problem is fixed ( no longer detected), Para 0097) 
Dickins modified by Gupta differed by the claimed invention based on determining new plural acoustic metric and new actionable suggestions, Shaeffer teaches the concept and It would have been obvious having the teachings of Dickins and Gupta to further include the concept of Shaeffer before effective filing date since different situation and problems could come up using the device and it would improve the device incase all the problem related to the acoustic is resolved as Para 0103 suggest combining different impairments suggestion ( Para 0102-0103, Shaeffer) 

Regarding claim 8, Dickins modified by Gupta and Shaeffer as above in claim 7, teaches determine a first acoustic quality metric of the plurality of acoustic quality metrics for the audio input by utilizing a first acoustic quality measurement model of the plurality of acoustic quality measurement models; identify a first group of actionable acoustic improvement suggestions of the set of actionable acoustic improvement suggestions corresponding to the first acoustic quality measurement model; and determine the first actionable acoustic improvement suggestion by mapping the first acoustic quality metric to the first actionable acoustic improvement suggestion within the first group of actionable acoustic improvement suggestions (suggestion for the environment and/or placement of the device ( 2 separate groups), Para 0020, 0032, 0044; Shaeffer after the user perform one task different task is given ( based on repeating), Para 0034, Dickins) 
Page 5 ofl17
Regarding claim 9, Dickins modified by Gupta as above in claim 1, teaches additional instructions that, when executed by the at least one processor, cause the computing device to: identify new audio input(Para 0047-0050, Dickins) ; determine a new plurality of acoustic quality metrics for the new audio input( based on the new input, Fig 4, audio can be initiated, Dickins); determine, based on the new plurality of metrics, a new plurality of actionable acoustic improvement suggestions from the set of actionable  improvement suggestions  ( different interactive message, Para 0009, 0021, 0098, Fig 12A; provide a guidance until the problem is fixed, Para 0097) ; and provide, for display within the interactive graphical user interface, one or more new actionable acoustic improvement suggestions of the new plurality of actionable acoustic improvement suggestions together with the new plurality of acoustic quality metrics ( based on the situation alerts are presented, fig 2-6, Dickins) 
Dickins modified by Gupta does not explicitly teaches determine, based on the new plurality of acoustic quality metrics, a new plurality of actionable acoustic improvement suggestions from the set of actionable acoustic improvement suggestions
(Fig 7, Fig 12A-B – Fig 14) 
Dickins has a base concept of providing the instructions based on the acoustic metrics, Gupta teaches the concept of providing instructions in the same display until the problem is resolved, Dickins modified by Gupta differed by the claimed invention based on determining new plural acoustic metric and new actionable suggestions, Shaeffer teaches the concept and It would have been obvious having the teachings of Dickins and Gupta to further include the concept of Shaeffer before effective filing date since different situation and problems could come up using the device and it would improve the device incase all the problem related to the acoustic is resolved as Para 0103 suggest combining different impairments suggestion ( Para 0102-0103, Shaeffer) 

Regarding claim 19, arguments analogous to claim 7 are applicable 


Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Dickins ( US Pub 20180018984) and further in view of Gupta ( US Pub20160049094)  and further in view of Every ( US Pub: 20190281149 ) and further in view of Pavel ( Direct-to-reverberant energy ratio sensitivity) 

Regarding claim 4, Dickins modified by Gupta as above in claim 3, teaches further comprising additional instructions that, when executed by the at least one processor, cause the computing device to: generate the microphone metric utilizing the noise detection model and reverberant ratio (distance from potential talking, reverberation time, Para 0055, 0064, or distance based on the impulsive noise (clap)  Dickins ) 
 ( noise model, Table 1, Para 0072, Dickins ) ; and
generate the room characteristics metric utilizing the reverberation time model ( characteristics based on reverberation model, Para 0055, 0064, Dickins ) 
Dickins modified by Gupta does not explicitly teaches  generate the loudness distance metric utilizing the perceived loudness model, the peak loudness model, the glitch detection model, and the dropout detection model;
However Every teaches  generate the loudness distance metric utilizing the perceived loudness model, the peak loudness model, the glitch detection model, and the dropout detection model ( sound pickup depends from distortion ( glitch) and dropout detection, Claim 7, 14) 
Loudness detection is known in the art, and using different model to get the loudness detection is obvious to try to yield predictable results, so to adjust the loudness ( Para 0010, Every) 
Dickins modified by Gupta and Every does not explicitly teaches generate the microphone distance metric utilizing the pop noise detection model and the direct-to-reverberant ratio model
However Pavel teaches generate the microphone distance metric utilizing  the direct-to-reverberant ratio model  ( direct to reverberant ratio to predict the distances which is also related to the noise impulse Under 2. Direct-to-reverberant energy ratio manipulation, Page 2112 Abstract) 
It would have been obvious having the teachings of Dickins modified by Shaeffer and Mactavish and Every to further include the concept of Pavel before effective filing date to calculate the distance ( Abstract, Pavel) 
Regarding claim 14, arguments analogous to claim 4, are applicable
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Mirco Ravanelli ( Deep Learning for Distant Speech Recognition) – generally teaches determining the distant speech using deep learning and multiple acoustic measurement including noise model ( additive noise including impulse( pop) noise and direct to reverberant room characteristics) 
Page 6 of 17
Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHA MISHRA whose telephone number is (571)272-5357. The examiner can normally be reached M-T 7AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on (571)272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/RICHA MISHRA/Primary Examiner, Art Unit 2674